Citation Nr: 1101132	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  06-04 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy 
from October 1963 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision by the Houston, 
Texas, Regional Office (RO) of the United States Department of 
Veterans, which denied entitlement to the benefit sought.

The Veteran requested a hearing before the Board, to be held via 
videoconference from the RO.  This was scheduled, but in October 
2010 correspondence, the Veteran withdrew his request.

The Veteran had also initiated appeals regarding the denial of 
service connection for a low back disorder, sleep apnea, and 
glaucoma, and the assignment of an initial 20 percent evaluation 
for diabetes.  He withdrew these appeals in March 2010 
correspondence, and they are not discussed further here.

The appeal with regard to a denial of service connection for 
tinnitus was satisfied with the grant of the benefit sought in a 
July 2010 decision by a Decision Review Officer (DRO) at the RO.  
There remains no question for the Board to consider with regard 
to tinnitus.

The Veteran has initiated additional claims of service connection 
for other disabilities and is pursuing increased ratings, to 
include consideration of a finding of total disability due to 
individual unemployability.  As the RO appears to have already 
begun processing of these claims, no referral is required.


FINDING OF FACT

Bilateral hearing loss was not first manifested on active duty or 
within the first post-service year; the preponderance of the 
evidence of record is against a finding that currently diagnosed 
bilateral sensorineural hearing loss is related to military 
service.




CONCLUSION OF LAW

The criteria for service connection of bilateral hearing loss 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, 
the Veteran has neither alleged nor demonstrated any prejudice 
with regard to the content or timing of the notices.  See 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case 
law imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party attacking 
the agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

The RO provided the appellant notice by letters dated in October 
2004, July 2007, August 2009, and January 2010; the post-
adjudicatory notice was followed by multiple supplemental 
statements of the case.  A multipart notice suffices so long as 
the notice affords the claimant understandable information and a 
meaningful opportunity to participate in the claims process.  
Mayfield v. Nicholson, 444 F.3d 1328 at 1333 (Fed. Cir. 2006).  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; and 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence.

VA obtained complete service treatment and personnel records in 
connection with the Veteran's claim.  Unfortunately, following 
the initial adjudication of the matter, the service treatment 
records were lost.  The Veteran was informed of this in August 
2009 and January 2010 correspondence, and asked for assistance in 
identifying possible alternative sources of records; no 
additional service records or alternatives have been located.  
Extensive private treatment records have been associated with the 
claims file; there are no outstanding requests for relevant 
records.  Social Security Administration (SSA) records have been 
obtained, as have VA treatment records from 2004 forward.  The 
Veteran has been afforded several VA examinations which are 
adequate for adjudication purposes.  Both examiners reviewed the 
claims file and offered reasoned and supported medical opinions.  
While only one was able to review the service treatment records, 
the second examiner was able to rely on the accurate description 
of their contents provided by the first.  All known and available 
records relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the appellant 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

II.  Evidence

Service treatment records are unavailable for review; service 
personnel records reflect no information regarding any medical 
matters.  The records do support the Veteran's allegation of 
exposure to excessive noise in service from gunfire during close 
support missions in the coastal waters of Vietnam.  

Private treatment records, to include SSA records, from prior to 
2004 reveal no complaints of, or treatment for, any hearing 
problems.  

The Veteran presented for VA enrollment and treatment in June 
2004; at that time a physical was performed.  The Veteran did not 
complain of hearing problems currently or in the past, and a 
limited physical examination was normal.  In May 2006, VA doctors 
noted the Veteran was "hard of hearing" and had trouble with 
tinnitus, but offered no opinion regarding the etiology of 
hearing problems.  Records also include an unsigned, undated 
chart of audiometric results showing mild to profound hearing 
loss bilaterally; the Veteran's Social Security number has been 
written by hand on the bottom of the page.  

A VA audiology examination was provided in February 2005.  The 
examiner reviewed the claims file in its entirety, to include the 
service treatment records.  The Veteran reported that he had 
experienced decreased hearing bilaterally and tinnitus since 
1967.  He denied any history of ear infections, head injury, 
dizziness, or a family history of hearing loss.  He was exposed 
to gunfire aboard  ships in the Navy and after service had worked 
as a "floor handler" on oil rigs for 33 years.  Audiometric 
testing showed:


HERTZ
CNC

500
1000
2000
3000
4000
Avg.

RIGHT
15
20
50
65
70
51
94
LEFT
10
20
35
65
60
45
94

Bilateral sensorineural hearing loss was diagnosed; the examiner 
opined that it was unlikely such was related to active duty 
military service.  Service treatment records revealed that 
examinations in 1964 and 1967 showed hearing within normal limits 
bilaterally.  It was more likely that the Veteran's long 
employment in the oil fields had caused his hearing loss.  

In an April 2005 statement, the Veteran reiterated his belief 
that hearing loss had "its original manifestation" during 
military service.  He again stated in February 2006 that his 
hearing loss was caused by exposure to gunfire for four years 
aboard Navy ships.  

A chart of a private audiometry from Dr. CRC dated in July 2005 
confirms the presence of a bilateral sensorineural hearing loss.  
The private records do not include an opinion regarding the 
etiology of such.

A second VA audiology examination was conducted in May 2010.  The 
claims file was reviewed, but service treatment records were 
missing from the file.  The Veteran reported exposure to noise 
from ships' guns in service, as well as exposure to heavy 
equipment and engine noise as a civilian.  He denied a history of 
ear infections, ear surgery, head injury, or familial hearing 
loss.  He did report occasional dizziness, described as feeling 
light headed.  He had obtained hearing aids through VA in 2007.  
The Veteran also had tinnitus, which began "many years ago," 
with no specific precipitating event.  Audiometry showed:


HERTZ
CNC

500
1000
2000
3000
4000
Avg.

RIGHT
25
30
60
75
80
61
86
LEFT
20
25
45
65
60
49
90

Bilateral sensorineural hearing loss was diagnosed.  Given that 
entry and separation physicals were within normal limits (as 
noted by the February 2005 VA examiner), and the fact that the 
Veteran had more than 30 years of post-service noise exposure, 
the examiner opined that the disability was less likely than not 
related to service.  She did opine that tinnitus was at least as 
likely as not related to service in light of past reports by the 
Veteran of onset in service.

III.  Analysis

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d); 
see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred in 
service, if they become manifest to a degree of ten percent or 
more within the applicable presumptive period.  Sensorineural 
hearing loss, as an organic disease of the nervous system, is a 
listed chronic disease for purposes of presumptive service 
connection.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. 
§§ 3.307(a), 3.309(a).  The applicable presumptive period is one 
year following separation from service.  38 C.F.R. § 3.307(a)(3).

To establish service connection, there must be a competent 
diagnosis of a current disability; medical or, in certain cases, 
lay evidence of in-service occurrence or aggravation of a disease 
or injury; and competent evidence of a nexus between an in-
service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or circumstances 
and conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).  This may include some medical 
matters, such as describing symptoms or relating a 
contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.

The loss of service treatment records is unfortunate, and imposes 
on VA heightened duties to consider the applicability of the 
benefit of the doubt rule, to assist the Veteran in developing 
the claim, and to explain the reasons and bases for its decision. 
See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).  The 
loss does not, however, lower the threshold for an allowance of a 
claim; there is no reverse presumption for granting a claim.  
Rather, the Board's obligation to discuss and evaluate evidence 
is heightened.  See Russo v. Brown, 9 Vet. App. 46 (1996). Cf. 
Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. 
West, 12 Vet. App. 188, 194-95 (1999).

The exact results of the service entry and separation audiology 
testing are unknown, but a reviewing VA audiologist certified in 
February 2005 that they were within normal limits bilaterally.  
The Veteran does not dispute this finding; he has stated that he 
noticed decreased hearing acuity as of 1967.  The extent of that 
loss cannot be determined without the missing records, but the 
Board must accept that any loss did not cause the Veteran to have 
abnormal hearing.  The Veteran is competent to report subjective 
hearing loss, but cannot adequately quantify it.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

Further, despite the Veteran's competent lay assertions of 
decreased hearing since service, extensive private treatment 
records show no complaints of or treatment for such over the 
years.  The first documentation of hearing complaints was with 
the filing of the claim in August 2004.  The Veteran did not 
report hearing problems to any of his private treating doctors, 
nor did he complain of such on his VBA intake physical in June 
2004.  The Veteran was examined by private doctors for occasional 
vertigo and dizziness in October 2002, but no ear problems or 
complaints were noted at that time.

Finally, two qualified VA doctors have opined that a nexus 
between in-service noise exposure and current hearing loss is 
less likely than not.  They rely on the normal hearing at 
separation from service and the long history of noise exposure 
after service in so opining.  

The failure to explicitly discuss the Veteran's allegations of 
in-service onset of loss of hearing acuity does not render the 
examinations inadequate.  The allegation is not accepted as 
credible, and so should not be considered by the examiners.  The 
Veteran has provided differing histories of his hearing loss; he 
has stated it began in service, as well as indicated it began 
after service but was related to in-service noise exposure.  The 
absence of any complaints of any hearing related problems over 
the years weighs against the credibility of the Veteran's 
allegations of long standing hearing problems as does his failure 
to mention such at his initial VBA intake physical.  See Maxson 
v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran has repeatedly expressed his opinion that current 
hearing loss is related to in-service noise exposure, but such is 
not competent evidence.  The formation of that opinion relies on 
the application of specialized medical knowledge and training.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  This is different 
than a statement of causation which relies solely on observation 
of symptoms or events which are plainly evident, such as the 
onset of hearing loss immediately following an explosion.  Layno 
v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 
303, 309 (2007) (when a condition may be diagnosed by its unique 
and readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of lay 
observation). 

The competent and credible evidence of record establishes that 
there was no bilateral hearing loss manifested in service, or for 
many years afterward.  Further, the currently diagnosed condition 
is not shown to be related to established noise exposure in 
service.

The preponderance of the evidence is against the claim; there is 
no doubt to be resolved.  Service connection for bilateral 
hearing loss is not warranted.


ORDER

Service connection for bilateral hearing loss is denied.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


